DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Claim status in the amendment received on 2/24/2022:
Claims 1, 9 and 17 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teplov et al. (Pub. No.: US 20040179036 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1).
As to claim 1, Teplov teaches a communication device (fig. 1, 102a), comprising: 
a user interface (fig. 1, 102a); 
a processing system including a processor coupled with the user interface (fig. 1, 102a); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (fig. 1, 102a), comprising: 
participating in a communication session over a network with a second communication device that is remote from the communication device, the communication session comprising a computer supported collaborative work environment utilizing a non-baton passing protocol (paragraph [0074], updating  a shared object by multiple attendees simultaneously teaches a non-baton passing protocol);
presenting content at a display device, wherein the content is presented by the second communication device at a second display device (paragraph [0074], i.e. presenting a collaboration object); 
receiving first user input at the user interface, wherein second user input is received by the second communication device, wherein the content is adjusted according to the first user input and the second user input to generate adjusted content (paragraphs [0075]-[0076]) , wherein the first user input is associated with a first group of control commands, wherein the second user input is associated with a second group of control commands, wherein the processing system is prohibited from performing the second group of control commands, and wherein the second communication device is prohibited from performing the first group of control commands (paragraph [0102], i.e. permissions associated with each user where a first user permitted to perform operations that a second user is not permitted to, and vice versa and paragraph [0103]) 
presenting the adjusted content at the display device (paragraph [0011]);
providing adjustment data via a first communication connection to the second communication device over the network (fig. 7, 712), wherein the adjustment data is representative of adjusting of the content according to the first user input, wherein the adjustment data enables the second communication device to generate and present the adjusted content at the second display (paragraphs [0075]-[0076]).
Teplov does not explicitly teach providing the data via second communication connection to the second device.
selecting a second communication connection to a second communication device over the network in response to determining that a time period has expired (paragraph [0057], “…If an error occurs, the local media selection layer may attempt to resend the packet over the next fastest interface…” and paragraph [0068], “…If the repeated time outs occur at step 724, the local transport layer 430 may so inform the local media selection layer 420 at step 726. In response, the local media selection layer 420 may remove the interface from the pool of available interfaces…”); and providing a data via the second communication connection to the second communication device over the network (paragraph [0057], “…resend the packet over the next fastest interface…”).
Based on Teplov in view of Boyd, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Teplov) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd).

As to claim 2, Teplov teaches wherein the first group of control commands comprises navigation, editing of the content, insertion of new content, or any combination thereof (paragraph [0102]).  

As to claim 3, Teplov teaches wherein the presenting of the content includes presenting a first graphical pointer that is controllable via the processor, and a second graphical pointer that is controllable by the second communication device, and wherein the first graphical pointer and second graphical pointer are visually distinguishable (paragraph [0012], i.e. cursors).  

As to claim 6, Teplov teaches wherein a third communication device participates in the communication session, wherein the adjusted content is further adjusted according to a third user input received at the third communication device to generate second adjusted content, wherein the third user input is associated with a third group of control commands, and wherein the processing system and the second communication device are prohibited from performing the third group of control commands, and wherein the operations further comprise: presenting the second adjusted content at the display device (paragraphs [0102] and [0029]).   

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (Pub. No.: US 20070100937 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1).
As to claim 9, Burtner teaches a non-transitory machine-readable storage device, comprising executable instructions that, when executed by a processor of a communication device, facilitate performance of operations, comprising:
 participating in a communication session over a network with a second communication device that is remote from the communication device, the communication session comprising a computer supported collaborative work environment utilizing a non-baton passing protocol (paragraph [0006], i.e. workgroup application session); 
presenting content at a display device, wherein the content is presented by the second communication device at a second display device (fig. 3); 
presenting a first graphical pointer at the display device (fig. 3, 212B); 
receiving first user input (paragraph [0026]); 
adjusting the first graphical pointer according to the first user input to generate a first adjustment to the first graphical pointer (paragraph [0026]); 
presenting, at the display device, the first adjustment to the first graphical pointer while presenting the content (paragraph [0026]); 
presenting, at the display device, a second graphical pointer at the display device while presenting the first adjustment to the first graphical pointer and while presenting the content (fig. 3, 212A), wherein the second communication device receives second user input, and wherein the second communication device adjusts the second graphical pointer according to the second user input to generate a second adjustment to the second graphical pointer (paragraph [0026]); 
presenting, at the display device, the second adjustment to the second graphical pointer while presenting the first adjustment to the first graphical pointer and while presenting the content, wherein the first graphical pointer and second graphical pointer are visually distinguishable, and wherein the second graphical pointer includes identification information associated with the second communication device (paragraphs [0027]-[0028]);
receiving third user input (paragraph [0031]);
providing adjustment data via a first communication connection to the second communication device over the network, wherein the adjustment data is representative of an adjustment of content according to the third user input to generate adjusted content, wherein the adjustment data enables the second communication device to generate and present the adjusted content at the second display device (paragraph [0031]).
Burtner does not explicitly teach providing the data via second communication connection to the second device.
However, in an analogues art (sending data over multiple communication connections) Boyd teaches  selecting a second communication connection to a second communication device over the network in response to determining that a time period has expired (paragraph [0057], “…If an error occurs, the local media selection layer may attempt to resend the packet over the next fastest interface…” and paragraph [0068], “…If the repeated time outs occur at step 724, the local transport layer 430 may so inform the local media selection layer 420 at step 726. In response, the local media selection layer 420 may remove the interface from the pool of available interfaces…”); and
providing a data via the second communication connection to the second communication device over the network (paragraph [0057], “…resend the packet over the next fastest interface…”).
Based on Burtner in view of Boyd, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Burtner) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd).
wherein the identification information includes at least one of: an identity of a second user of the second communication device or authorized control commands of the second communication device (paragraph [0028]).    

Claims 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teplov et al. (Pub. No.: US 20040179036 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1) and further in view of Burtner et al. (Pub. No.: US 20070100937 A1).

As to claim 4, Teplov in view of Boyd does not explicitly teach pointer includes identification information.
However, in the same field of endeavor (controlling application sharing) Burtner teaches second graphical pointer includes identification information associated with the second communication device (fig. 3).
Based on Teplov in view of Boyd and further in view of Burtner, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate pointer includes identification information (taught by Burtner) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Teplov) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd), and in order to identify each person participating in the sharing session.

wherein the identification information includes an identity of a second user of the second communication device (fig. 3). The limitations of claim 5 are rejected in view of the analysis of claim 4 above, and the claim is rejected on that basis.

As to claim 17, Teplov teaches a method, comprising: 
participating, by a processing system of a communication device, the processing system comprising a processor, in a communication session over a network with a second communication device that is remote from the communication device, the communication session comprising a computer supported collaborative work environment utilizing a non-baton passing protocol (paragraph [0074], updating  a shared object by multiple attendees simultaneously teaches a non-baton passing protocol);
presenting, by the processing system, content at a display device, wherein the presenting the content includes presenting a first graphical pointer that is controllable via the processing system, wherein the content is presented by the second communication device at a second display device (paragraph [0012]); 
receiving, by the processing system, first user input at a user interface, wherein second user input is received by the second communication device, wherein the content is adjusted according to the first user input and the second user input to generate adjusted content, wherein the first user input is associated with a first group of control commands, wherein the second user input is associated with a second group of control commands, wherein the processing system is prohibited from performing the second group of control commands, and wherein the second communication device is prohibited from performing the first group of control commands (paragraph [0102], i.e. permissions associated with each user where a first user permitted to perform operations that a second user is not permitted to, and vice versa and paragraph [0103]); and
 presenting, by the processing system, the adjusted content at the display device (paragraph [0011]);
providing by the processing system, adjustment data via a first communication connection to the second communication device over the network (fig. 7, 712), wherein the adjustment data is representative of adjusting of the content according to the first user input, wherein the adjustment data enables the second communication device to generate and present the adjusted content at the second display device (paragraphs [0075]-[0076]).
Teplov does not explicitly teach providing the data via second communication connection to the second device and displaying a second pointer controllable by a second device.
However, in an analogues art (sending data over multiple communication connections) Boyd teaches  selecting, by a processing system, a second communication connection to a second communication device over the network in response to determining, by the processing system, that a time period has expired (paragraph [0057], “…If an error occurs, the local media selection layer may attempt to resend the packet over the next fastest interface…” and paragraph [0068], “…If the repeated time outs occur at step 724, the local transport layer 430 may so inform the local media selection layer 420 at step 726. In response, the local media selection layer 420 may remove the interface from the pool of available interfaces…”); and providing, by the processing system, a data via the second communication connection to the second communication device over the network (paragraph [0057], “…resend the packet over the next fastest interface…”).
Based on Teplov in view of Boyd, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Teplov) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd).
Teplov in view of Boyd does not explicitly teach displaying a second pointer controllable by a second device.
However, in the same field of endeavor (controlling application sharing) Burtner teaches presenting, by the processing system, content at a display device, wherein the presenting the content includes presenting a first graphical pointer that is controllable via the processing system and a second graphical pointer that is controllable by the second communication device, wherein the content is presented by the second communication device at a second display device (fig. 3).
Based on Teplov in view of Boyd and further in view of Burtner, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying a second pointer controllable by a second device (taught by Burtner) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Teplov) in order to make sure that the adjustment data is delivered by using a 

As to claim 18, Burtner further teaches wherein the second graphical pointer includes identification information associated with the second communication device, wherein the identification information includes an identity of a second user of the second communication device (paragraph [0028]).  The limitations of claim 18 are rejected in view of the analysis of claim 17 above, and the claim is rejected on that basis.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teplov et al. (Pub. No.: US 20040179036 A1) in view of in view of Boyd et al. (Pub. No.: US 20060277285 A1) and further in view of Kerger et al. (Pub. No.: US 20140274187 A1). 

As to claim 7, Teplov in view of Boyd does not explicitly teach presenting an indication of adjusting the content in the first device based on a received feedback.
However, in the same field of endeavor (data sharing) Kerger teaches receiving a feedback signal from a conference server indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]); and 
presenting a feedback indicia at the display device responsive to the receiving of the feedback signal, wherein the feedback indicia indicates that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).  
Based on Teplov in view of Boyd and further in view of  Kerger, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed 

As to claim 8, Kerger further teaches determining that the second communication device did not present the adjusted content (paragraph [0076]);
presenting a non-presentation indicia at the display device responsive to the providing of the adjustment data over the network to the second communication device and prior to the receiving of the feedback signal, wherein the non-presentation indicia indicates that the second communication device has not presented the adjusted content at the second display device (paragraph [0076]); and 
ceasing the presenting of the non-presentation indicia at the display device responsive to the receiving of the feedback signal indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).
 The limitations of claim 8 are rejected in view of the analysis of claim 7 above, and the claim is rejected on that basis.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (Pub. No.: US 20070100937 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1) and further in view of Kerger et al. (Pub. No.: US 20140274187 A1). 
As to claim 11, Burtner does not explicitly teach presenting an indication of adjusting the content in the first device based on a received feedback.
However, in the same field of endeavor (data sharing) Kerger teaches receiving a feedback signal from a conference server indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]); and 
presenting a feedback indicia at the display device responsive to the receiving of the feedback signal, wherein the feedback indicia indicates that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).  
Based on Burtner in view of Boyd and further in view of Kerger, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting an indication of adjusting the content in the first device based on a received feedback (taught by Kerger) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Burtner) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd), and in order to inform the originating device of the status of the receiving device, subsequently making the system more reliable by providing the status of each participant and assuring that the receiving devices have implemented the content adjustment.

determining that the second communication device did not present the adjusted content presenting a non-presentation indicia at the display device responsive to the providing of the adjustment data over the network to the second communication device and prior to the receiving of the feedback signal, wherein the non-presentation indicia indicates that the second communication device has not presented the adjusted content at the second display device (paragraph [0076]); and 
ceasing the presenting of the non-presentation indicia at the display device responsive to the receiving of the feedback signal indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).
 The limitations of claim 12 are rejected in view of the analysis of claim 11 above, and the claim is rejected on that basis.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (Pub. No.: US 20070100937 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1) and further in view of Teplov et al. (Pub. No.: US 20040179036 A1).
As to claim 15, Burtner in view of Boyd does not explicitly teach prohibiting computing devices from performing respective group of commands.
However, in the same field of endeavor (data sharing) Teplov teaches receiving fifth user input at a user interface of the communication device, wherein sixth user input is received by the second communication device, wherein the content is adjusted according to the fifth user input and the sixth user input to generate adjusted content, wherein the fifth user input is associated with a first group of control commands, wherein the sixth user input is associated with a second group of control commands, wherein the communication device is prohibited from performing the second group of control commands, and wherein the second communication device is prohibited from performing the first group of control commands; and presenting the adjusted content at the display device (paragraph [0102], i.e. permissions associated with each user where a first user permitted to perform operations that a second user is not permitted to, and vice versa and paragraph [0103]).
Based on Burtner in view of Boyd and further in view of Teplov, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate prohibiting computing devices from performing respective group of commands (taught by Teplov) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Burtner) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd), and in order to enhance the security of the system.

As to claim 16, Teplov further teaches wherein the first group of control commands comprises navigation, editing of the content, insertion of new content, or any combination thereof (paragraph [0073]).  The limitations of claim 16 are rejected in view of the analysis of claim 15 above, and the claim is rejected on that basis.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtner et al. (Pub. No.: US 20070100937 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1) and Kerger et al. (Pub. No.: US 20140274187 A1) and further in view of Teplov et al. (Pub. No.: US 20040179036 A1). 

However, in the same field of endeavor (data sharing) Teplov teaches a third communication device participates in the communication session, wherein the adjusted content is further adjusted according to a fourth user input received at the third communication device to generate second adjusted content, wherein the fourth user input is associated with a third group of control commands, and wherein the communication device and the second communication device are prohibited from performing the third group of control commands (paragraph [0102], i.e. permissions associated with each user where a first user permitted to perform operations that a second user is not permitted to, and vice versa and paragraph [0103]).
Based on Burtner in view of Boyd and Kerger and further in view of Teplov, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate prohibiting computing devices from performing respective group of commands (taught by Teplov) with presenting an indication of adjusting the content in the first device based on a received feedback (taught by Kerger) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment data over communication connection to the second device  (taught by Burtner) in order to make sure that the adjustment data is delivered by using a secondary connection in case the connection fails as motivated by (Boyd), and in order to inform the originating device of the status of the receiving device, subsequently making the system more reliable by providing the status of each participant and assuring that the receiving devices have implemented the content adjustment, and in order to enhance the security of the system.
wherein the operations further comprise presenting the second adjusted content at the display device (paragraph [0002]).  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teplov et al. (Pub. No.: US 20040179036 A1) in view of Boyd et al. (Pub. No.: US 20060277285 A1) and Burtner et al. (Pub. No.: US 20070100937 A1) and further in view of Kerger et al. (Pub. No.: US 20140274187 A1). 
As to claim 19, Teplov in view of Boyd and further in view of Burtner does not explicitly teach presenting an indication of adjusting the content in the first device based on a received feedback.
However, in the same field of endeavor (data sharing) Kerger teaches receiving, by the processing system, a feedback signal from a conference server indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]); and presenting, by the processing system, a feedback indicia at the display device responsive to the receiving of the feedback signal, wherein the feedback indicia indicates that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).  
Based on Teplov in view of Boyd and Burtner and further in view of Kerger, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting an indication of adjusting the content in the first device based on a received feedback (taught by Kerger) with displaying a second pointer controllable by a second device (taught by Burtner) with providing data via second communication connection to the second device (taught by Boyd) with providing adjustment 

As to claim 20, Kerger further teaches determining, by the processing system, that the second communication device did not present the adjusted content (paragraph [0076]); presenting, by the processing system, a non-presentation indicia at the display device responsive to the providing of the adjustment data over the network to the second communication device and prior to the receiving of the feedback signal, wherein the non-presentation indicia indicates that the second communication device has not presented the adjusted content at the second display device (paragraph [0076]); and ceasing, by the processing system, the presenting of the non-presentation indicia at the display device responsive to the receiving of the feedback signal indicating that the second communication device has presented the adjusted content at the second display device (paragraph [0076]).
 The limitations of claim 20 are rejected in view of the analysis of claim 19 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        2/25/2022